Citation Nr: 0837877	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  04-22 991 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran had active service from August 1944 to June 1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2004 rating action by the RO 
that denied entitlement to service connection for PTSD.  In 
April 2005, the veteran appeared and gave testimony at a 
hearing before a Veterans Law Judge sitting at the RO.  A 
transcript of this hearing is of record.  The Veterans Law 
Judge who presided over the April 2005 hearing is no longer 
with the Board.  Accordingly, the veteran was contacted by 
letter to ascertain if he wished to have another hearing 
before a different Veterans Law Judge but he never responded 
to this communication.  Accordingly, appellate review may 
proceed at this time.

In February 2007, the Board remanded this case to the RO for 
further development that has been completed.  The case is now 
before the Board for further appellate consideration. 


FINDING OF FACT

The evidence does not demonstrate that the veteran engaged in 
combat with the enemy or that he has PTSD related to a 
stressor that occurred during active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110 1131(West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).




                        The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.

                                                  Duty to 
Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2003 and in March 2007. The notice 
included the type of evidence needed to substantiate the 
claim of service connection for PTSD, that is: evidence of 
current diagnosis; evidence of an inservice stressor incident 
responsible for PTSD; and evidence of a relationship between 
the current disability and the stressor incident during 
service.

The veteran was notified that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records, or with his 
authorization VA would obtain any such records on his behalf. 
The March 2007 notice included the provisions for the 
effective date of the claim, that is, the date of receipt of 
the claim, and for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided the content-complying VCAA notice, the claim of 
service connection for post-traumatic stress disorder was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2008. Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

                                                 Duty to 
Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The RO has obtained service medical 
records and VA records.  The veteran was provided PTSD 
questionnaires, pertaining to noncombat-related stressors.

The veteran was afforded a recent VA examination and VA 
obtained a relevant medical opinions.  In the absence of 
credible information provided by the veteran establishing the 
in-service stressor, further development for the in-service 
stressors under the duty to assist is not warranted. 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                 Factual 
Basis 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of any psychiatric 
disability to include PTSD.

In a letter dated in April 2003 the veteran's sister recalled 
receiving a letter from the veteran during World War II in 
which he described being under shell fire for 27 days.  A 
statement from the veteran's companion dated in May 2003 
indicated that she had witnessed the veteran having sleep 
disturbances and nightmares especially since the beginning of 
the war in Iraq.  

A statement from the veteran received in September 2003 
indicated that he was under continuous shelling for 26 days 
during October and November 1944 while he was in the area of 
Samar island in the Philippines.  In a subsequent statement, 
he the reported that he arrived on the island of Tubabao in 
the Philippine Islands during November 1944 where he waited 
for assignment to the USS Dixie (AD 18). He said that during 
this period he experienced the shelling that resulted in 
PTSD.  In another statement, the veteran described the 
crowded and uncomfortable conditions on the transport ship 
that brought him to the Philippines.  (The veteran's service 
personnel records show that he was in the United States in 
late 1944 and did not arrive overseas until early 1945.)

In a December 2003 statement a Certified Rehabilitation 
Counselor reported that the veteran had been seen for several 
weeks for assistance in finding employment and that he seemed 
to be suffering from depression and anxiety that could be 
associated with his PTSD and/or bipolar disorder.  

VA clinical records reflect outpatient treatment during 2003-
2004 for psychiatric symptoms that included nightmares, 
flashbacks, bad memories, night shakes and sweats, multiple 
bad memories, mood swings, hypervigilance, anxiety, 
depression, and social withdrawal. It was reported that the 
veteran was in the Philippines during the war and experienced 
many shellings.  During this treatment it was reported that 
the veteran suffered from classic PTSD symtomatology after 
World War II but was never encouraged to seek out treatment.  
The diagnoses included PTSD and bipolar disorder.  

During an April 2005 hearing at the RO before a Veterans Law 
Judge, the veteran stated that he was in a combat area while 
in the Navy and that he could have been attacked during his 
voyage to the war zone.  He indicated that the ship had not 
been  actually attacked.  He said that he was never in 
contact with the enemy but there were bombardments.  He also 
said that he never received any incoming rounds.  The veteran 
also said that he underwent psychiatric treatment in the 
years after the war because he was fearful and tended to lose 
his temper.  

Of record are statements from the United States Armed 
Services Center for Research of Unit Records (CURR) which 
reported, in pertinent part, that they were able to verify 
that the Philippine islands were the scene of frequent enemy 
shellings in 1945 but they were unable to verify that the 
veteran was exposed to such shellings during his time there. 

In January 2008 the veteran was afforded a VA examination for 
PTSD.  After a review of the record and a psychiatric 
evaluation the examining psychiatrist opined that the veteran 
did not meet the criteria for PTSD but did meet the criteria 
for major depression.  

                               Principles of Service 
Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In addition, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).

Regarding the question of the occurrence of an in-service 
stressor to support the diagnosis of post-traumatic stress 
disorder, the evidence necessary to establish the occurrence 
of an in-service stressor varies depending on whether or not 
the veteran engaged in combat with the enemy. Gaines v. West, 
11 Vet. App. 353, 358 (1998).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor. Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed in-service stressor. Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

                                                      Legal 
Analysis 

Although the record does contain diagnoses of PTSD rendered 
by a VA psychologist who has treated the veteran in recent 
years, and also by the veteran's private counselor in 
December 2003, such diagnosis has been challenged by the 
psychiatrist who conducted a January 2008 VA examination with 
a complete review of the claims folder.  After the 
psychiatric evaluation and review of the complete record this 
physician opined that the veteran did not meet the criteria 
for a diagnosis of major depression.  In view of the 
thoroughness of this recent examination, the Board believes 
that its findings are more probative than the findings 
reported by the earlier medical evidence. 

Moreover, even if the Board accepted the diagnosis of PTSD 
rendered earlier, it would still be necessary to establish 
the occurrence of the in-service stressor responsible for the 
diagnosed PTSD.  The evidence of record, to include the 
veteran's DD Form 214 does not demonstrate the veteran's 
involvement in combat, nor has the veteran asserted 
otherwise.  Where as here the determination must therefore be 
made that the veteran did not engage in combat with the 
enemy, the veteran's lay statements alone are not sufficient 
to establish the occurrence of the alleged in-service 
stressors and there is no other credible supporting evidence 
establishing that the reported  in-service stressor did 
occur.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Therefore, even if the diagnosis of PTSD made by a VA 
psychologist is accepted, this diagnosis was predicated on an 
in-service stressor that has not been established by credible 
supporting evidence.  Without a link, established by medical 
evidence, between current symptoms and a verified in-service 
stressor, the preponderance of the evidence would still be 
against the veteran's claim and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).  

The Board is cognizant of the veteran's statements and has no 
doubt of his sincerity in reporting his experiences and in 
his belief that his current PTSD is causally related to 
active service.  However, as previously explained, in the 
absence of evidence that he engaged in combat with the enemy, 
his own statements about an in-service stressor, however 
believable, cannot establish such stressfuol event without 
additional corroboration.  Moreover, as a lay person he does 
not possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For all of the foregoing reasons, the claim must fail.


ORDER

Entitlement to service connection for PTSD is denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


